Judgment and order reversed on the law, with costs, and judgment directed for the defendant dismissing the complaint Upon the merits, with costs. In our opinion the Verdict is contrary to the evidence and there was no mistake of facts on the part of plaintiff resulting in the settlement of defendant’s claim *647and the payment made in such settlement. On the contrary, the evidence shows that the payment was entirely voluntary on the part o£ the plaintiff. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur,